Name: Commission Regulation (EC) No 2221/2002 of 13 December 2002 fixing the maximum aid for concentrated butter for the 282nd special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90
 Type: Regulation
 Subject Matter: foodstuff;  agricultural policy;  trade policy;  processed agricultural produce
 Date Published: nan

 Avis juridique important|32002R2221Commission Regulation (EC) No 2221/2002 of 13 December 2002 fixing the maximum aid for concentrated butter for the 282nd special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90 Official Journal L 338 , 14/12/2002 P. 0007 - 0007Commission Regulation (EC) No 2221/2002of 13 December 2002fixing the maximum aid for concentrated butter for the 282nd special invitation to tender opened under the standing invitation to tender provided for in Regulation (EEC) No 429/90THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as last amended by Commission Regulation (EC) No 509/2002(2), and in particular Article 10 thereof,Whereas:(1) In accordance with Commission Regulation (EEC) No 429/90 of 20 February 1990 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community(3), as last amended by Regulation (EC) No 124/1999(4), the intervention agencies are opening a standing invitation to tender for the granting of aid for concentrated butter; Article 6 of that Regulation provides that in the light of the tenders received in response to each special invitation to tender, a maximum amount of aid is to be fixed for concentrated butter with a minimum fat content of 96 % or a decision is to be taken to make no award; the end-use security must be fixed accordingly.(2) In the light of the tenders received, the maximum aid should be fixed at the level specified below and the end-use security determined accordingly.(3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1For the 282nd special invitation to tender under the standing invitation to tender opened by Regulation (EEC) No 429/90, the maximum aid and the amount of the end-use security shall be as follows:>TABLE>Article 2This Regulation shall enter into force on 14 December 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 13 December 2002.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 79, 22.3.2002, p. 15.(3) OJ L 45, 21.2.1990, p. 8.(4) OJ L 16, 21.1.1999, p. 19.